UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-177786 MOXIAN GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 45-3360079 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Unit No. 304, New East Ocean Centre, No 9 Science Museum Road, T.S.T., Kowloon, Hong Kong (852) 2723-8638 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo x As of May 15, 2013 the registrant had 23,000,000 shares of common stock, par value $.0001 per share,issued and outstanding. TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of March 31, 2013 (Unaudited) andSeptember 31, 2012 F-1 Unaudited Statements of Operations for the Three and Six Months Ended March 31, 2013 and 2012 F-2 Unaudited Statements of Stockholders’ Equity as of March 31, 2013 F-3 Unaudited Statements of Cash Flows for the Three and Six Months Ended March 31, 2013 and 2012 F-4 Notes to Financial Statements (unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 6 Item 4. Controls and Procedures. 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. Mine Safety Disclosures 7 Item 6. Exhibits. 7 Signatures 8 Certifications 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MOXIAN GROUP HOLDINGS, INC. (A CORPORATION IN THE DEVELOPMENT STAGE) UNAUDITED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2013 (Stated in US Dollars) 3 INDEX TO FINANCIAL STATEMENTS PAGES UNAUDITED BALANCE SHEETS F-1 UNAUDITED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME F-2 UNAUDITED STATEMENTS OF STOCKHOLDERS’ EQUITY F-3 UNAUDITED STATEMENTS OF CASH FLOWS F-4 NOTES TO UNAUDITED FINANCIAL STATEMENTS F-5 to F-10 MOXIAN GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED BALANCE SHEETS (Stated in US Dollars) As of 31-Mar-13 30-Sep-12 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $
